                                                                          Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

IVIN ROMON RICHARDSON,
Inmate No. P03443,
      Plaintiff,

vs.                                                Case No.: 3:19cv2974/LAC/EMT

SHERIFF DAVID MORGAN, et al.,
     Defendants.
_______________________________/

                                        ORDER

       The chief magistrate judge issued a Report and Recommendation on June 8,

2021 (ECF No. 26).            The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of the

timely filed objections.

       Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

       Accordingly, it is ORDERED:

       1.     The chief magistrate judge’s Report and Recommendation (ECF No.

26) is adopted and incorporated by reference in this order.


Case No. 3:19cv2974/LAC/EMT
                                                                             Page 2 of 2

       2.     Plaintiff’s second amended complaint (ECF No. 23) is DISMISSED

WITH PREJUDICE for failure to state a claim upon which relief can be granted.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 9th day of July, 2021.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv2974/LAC/EMT
